Name: Commission Regulation (EEC) No 3698/92 of 21 December 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 374/52 Official Journal of the European Communities 22. 12. 92 COMMISSION REGULATION (EEC) No 3698/92 of 21 December 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes 1 and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) foresees an amendment for wheat and meslin, barley, oats and cereals groats, meal and pellets ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EEC) No 3290/92 establishes, on the basis of the comined combined no ­ menclature, the nomenclature applicable to export refunds for agricultural products ; whereas this nomencla ­ ture should be adapted accordingly to the abovemen ­ tioned amendment ; Whereas the measures provided for in the this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The data relating to CN codes 1001 10, 1003, 1004 00 and 1103 11 10 of the agricultural product nomenclature for export refunds given in sector 1 of the Annex to Regulation (EEC) No 3846/87 are hereby replaced by that listed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 267, 14. 9 . 1992, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . O OJ No L 327, 13. 11 . 1992, p. 34. 22. 12. 92 Official Journal of the European Communities No L 374/53 ANNEX CN code Description Productcode 1001 10 00  Durum wheat : Seed 1001 10 00 200 Other 1001 10 00 400 1003 00 Barley : 1003 00 10 - Seed 1003 00 10 000 1003 00 20  For fabrication of malt 1003 00 20 000 1003 00 80 - Other 1003 00 80 000 1004 00 00 Oats : - Seed 1004 00 00 200 - Other 1004 00 00 400 ex 1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11   Of wheat :    Durum wheat : 1103 11 30     Groats :  Of an ash content from 0 to 1 300 mg/ 100 g : 1103 11 30 200  Of an ash content of more than 1 300 mg/100 g 1103 11 30 900 1103 11 50 Meal :  Of an ash content from 0 to 1 300 mg/100 g :  Meal of which less than 10 %, by weight, is capable of passing through a sieve of 0,160 mm mesh 1103 11 50200 - Other 1103 11 50400  Of an ash content of more than 1 300 mg/100 g 1103 11 50 900